                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TOUSSAINT LOUVERTURE MINETT, SR.,

          Plaintiff,                                                        ORDER
    v.
                                                                   Case No. 19-cv-205-bbc
 OFFICER KRUTER,

          Defendant.


         This case was closed after the court did not receive plaintiff’s $10.75 initial partial filing

fee payment by the April 5, 2019 deadline. Now, plaintiff has filed a letter requesting to pay

the initial partial payment and having this case reopened. Plaintiff’s request will be granted.




                                               ORDER

         IT IS ORDERED that plaintiff Toussaint Louverture Minett, Sr. may have until

September 25, 2019 to submit a check or money order made payable to the clerk of court in

the amount of $10.75 as the initial partial payment assessed in this case. If plaintiff complies

with this deadline, plaintiff’s case will be reopened and screened on the merits pursuant to

28 U.S.C. § 1915(e)(2). Otherwise, this case will remain closed.




                 Entered this 3rd day of September, 2019.

                                        BY THE COURT:


                                        /s/
                                        PETER OPPENEER
                                        Magistrate Judge
